June 2, 2015




                                  JUDGMENT

                 The Fourteenth Court of Appeals
           LANE-VALENTE INDUSTRIES (NAT'L), INC, Appellant

NO. 14-14-00028-CV                           V.

   J.P. MORGAN CHASE, N.A. AND BOVIS LEND LEASE, INC., Appellee
                ________________________________

       This cause, an appeal from the judgment in favor of appellee, J.P. Morgan
Chase, N.A. and Bovis Lend Lease, Inc., signed December 5, 2013, was heard on
the transcript of the record. We have inspected the record and find error in the
judgment. We therefore order the judgment of the court below REVERSED and
REMAND the cause for proceedings in accordance with the court's opinion.

      We further order that each party shall pay its costs by reason of this appeal.

      We further order this decision certified below for observance.